PER CURIAM:
Jacqueline Yates appeals the district court’s orders granting summary judgment to Defendant in this personal injury action and denying Yates’ motion to alter or amend the judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Yates v. Wal-Mart Stores, Inc., No. CA-03-2804-AMD (D. Md. May 11 & May 18, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED